Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 1 of 25 Pageid#: 553


                                                                             CLERK'S OFFICE U.9.D'ST.COURT
                                                                                 AT CHARLOTTESVILElVA
                                                                                         FII-ED
                             UNITED STATESDISTRICT COU'
                                                      RT                            FE2 2 j 2g2g
                              W ESTERN DISTRICT OF V G GINIA
                              '
                                     CKAO OW ESVILLE'
                                                    D IVISION                    2U2    .DUDL .(CLERK    .
                                                                               BX
                                                                                         U-l CL lx.

     JA SON KESSLER c/al.,                             CASEN O.3:19-cv-00044
                   ,
                                          Plaintp ,
                                                       < M ORANDIJM OPW ION
     CITY OF CHARI,
                  O W ESV ILLE,eta1.,
                                      D                JUDGEN ORMAN K .M OON
                                          efendants.

                                             INTRODUCTION

          Before the Courtare five m otions to dism iss Plaintiffs'complaintfor failure to state a .

   claim .The clnim s against each D efendantare based on substantially the sam e theory.lNnm ely,

   Plaintiffsallege thatD efendants- the City ofCharlottesville,Charlottesville'sthen-city m anager

   and then-clzief of police,a V irginia State Police Lieutenant, and Charlottesville's current city

   m anager- unconstitutionally effectuated a ttheckler's veto'' of the Unite the ltight rally in

   Charlottesville,V lginia, on August 12, 2017, which Plaintiff Jason K essler orgnnized, apd

   PlaintiffDavid M atthew Parrottattended.

          W herethe state suppressesspeech based on the threat,orpossibility,ofahostile orviolent

   response 9om the audience,itcan be said to héve effectuated a Tiheckler's veto.''In this case,

   PlaintiffsallegethatD efendantsusedtheexpected chaosand violencecaused by theconfrontations

   betweentdAntifa''counter-protestorsandAit-RightprotestorsasFotmdstoshutdoWnPlaintiffs'
   rally- thereby restricting Plàintiffs'speech based on the hostilepublic reaction to them essage of

   the event.In doing so,Plaintiffs allegethatDefendantsviolated theirFirstA inendm entrights.
                                                                                    .




           1Plaintiffsthemyelvesrecognizethat((Eaj11otherclaimsliveordiebasedontheviability
   ofEtheirlheckler'svetoclaim.''Dkt.47at8.
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 2 of 25 Pageid#: 554




          In Cotmt1,Plaintiffs plead thatthen-charlottesville Chiefof Police DefendantA1 S.

   Thom as,acting in his individual capacity, violated theiz FirstA m enHm ent rights by ordering

   Charlottesville police officers to allow cotmter-protestors atthe August 2017 itu nite the Right''

   rally to impose a'heckler'sveto upon Plaintiffs.They also ailege in CountV .
                                                                              thatDefendant
   Thom as is liuble on a supervisory liability theoly ulzder Section 1983 because he affrm atively

   caused Chadottesville police to iifailin their duty to notparticipate in,cause,or acquiesce''in

   counter-protestors'heckler'sveto.

          In Cotm t II, Plaintiffs allege that V irginia State Police Lieutenant Defendant Becky

   Crannis-ctlrl,in her individual capacity,is liable to Plaintiffs under Section 1983 because she

   W dCFCd VSgW R Stzte W OOPWS to PcrmitCOWA DW OYXOS to iIXPOSC Z heckler'S VCtO UPOII'

   Plaintiffs,ptlrsuanttoastand-downorder,inviolationoftieirFirstAmendmentrights.Liketheir
   claim againstD efendH tThom as,Plaintiffs also allege in Cotm tV 1thatD efendantCrannis-curl

   is liable tmder a supervisory liability of Section 1983 because she Etaftirmatively caused the

   V irginia State Troopers to Eifail in their duty to not participate in,cause,or acquiesce''in the

   counter-protestors'heckler'sveto.

          Plaintiffs plead in Cotm t III that then-chadottesville City M anager D efendantM aurice

   Jones,in ltis individualcapacity,also ordered,acquiesced 111,or otherwise approved Defendant

   Thom as'splan to perm itthe counter-protestorsto im pose a heckler'sveto upon Plaintiffs'event,

   thereby using EEtheresulting chaosasan excuseto declare an unlawfulassembly''in violation of

   Plaintiffs'FirstA m endm entrights.Plaintiffsalso allegeaM onellclaim againstDefendantCity of
                                   '     .
                                                                                                       .



   Charlottèsville in CountIV oftheircomplaint,arguing thatCharlottesville is liable forJones's

   alleged ratitk ation ofthe stand-down orderThom asissued to police in orderto m ake itSseasierto




                                                  2
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 3 of 25 Pageid#: 555




   declarean unlaw fulassem bly.''zPlaintiffsargue thattllispolicy,and thesubsequentdeclaration of

   an llnlawful assem bly in accordance w ith it, unconstitutionally effectuated a heckler's veto in

   violation oftheirFirstAm endm entrights.

          Becau'
               se ofthe procedtlralposture oftlzis case,the Courtis required to acceptash'uethe

   allegations in Plaintiffs'com plaintw hen considering Defendants'm otion'to dijm iss.Even still,

   Plaintiffs'claim sfailas a m atterof1aw because Plaintiffshave notalleged any violation oftheir

   constim tionalrights.A ccordingly,D efendants'm otionsto dism issw illbe p anted.

                                     1.     STANDARD OFREVISW

         %A motion to dismissptlrsuanttoFed.R.Civ.P.12(b)(6)teststhelegalsuftkiency ofa
                                                                .




   complainttodetermine.whetheraplaintiffhasproperly statedaclaim.Thecomplaint'sMltlactual
   allegationsm ustbe énough to raisea rightto reliefabove the speculativelevel.''BellAtl.Corp.v.

   Twombb,550 U.S.544,555(2007).In evaluatingamotiontodismissunderRule 12(b)(6),the
                      '
              .

   Courtm ustaccepta11oftheallegationsin the com plaintastrueand draw à11reasonableinferences

   intheplaintiffsfavor,Kingv.Rubenstein,825F.3d206,212(4thCir.2016).A motiontodismiss
   ttdoes not, however, resolve contests surrounding the facts, the m erits of a claim , or the

   applicability ofdefenses.''1d.at214.

          A lthough thecom plaintSsdoesnot.
                                          need detailed facm alallegations,aplaintiff'sobligation to

   providethetgrounds'ofhisentitlelinent)toreliefrequiresmorethahlabelsandconclusions,anda

           2D efendantTan'on Richardson,the currentcity m anagerofChq lottesville,igsued in his '
                                                                      .
   officialcapacity.There are no.allegations in the com plaintagainsth1m in hisindividualéapacity,
   and he is notindicated in any ofthe counts againstthe otherDefendants.<:(A1 suitagainsta
   govemmentaloffceririhisoffcialcapacityisthesnmeasasuijagainstEtheqentityofwhichEthe)
   officerisan agent,''so Eçvictory in such an oo cial-capacity suitim posesliability on tlleentity that
   (theofticer)represents.''M cM illian v.M onroeC@.,520U.S.781,785n.2 (1997).AsPlaintiffs
   have sued the City of Chadottesville in this action,Richardson is considered a duplicative
   defendant.The parties,in the brieting on the m otion to dism iss,have agreed to.Richardson's
   dism issal9om the case.D ld.47 at9.Thus,the Courtwillgrantm chardson's m otion to dism iss,
   Dkt.40.
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 4 of 25 Pageid#: 556




   form ulaic recitation ofthe elem entsofa cause ofaction w illnotdo.''Twom bly,550 U .S.at555.A

   courtneed nottçacceptthe legalconclusionsdrawn from the facts''oritacceptastrueunwarrqnted

   inferences,unreasonableconclusions,orargilm ents.''Simmonsv.UnitedM ortg.& LoanInm,LLC,

   634 F.3d 754,768 (4th Cin 2011)(quotation marksomitted).Tlliàisnotto say Rule1241946)
   reqùiresGGheightenedfactpleadingofspecifcs,''insteadtheplaintiffmustpleadRonlyenoughfacts
                                                            h
   tostateaclaim toreliefthatisplausibleon itsface-''Twombly,550U.S.at570;seeAshcro? v.
   Iqbal,556U.S.662,679(2009)(ûonlyacomplaintthatstatesaplausibleclaim forreliefsurvives
   amotiontodismiss'').
          A courtm ay consider a doçum ent outside the com plaint when evaluae g a m otion to

   dism iss ifthe docum entis authentic and integralto the com plaint.Goines v. Valley Com munity

   Scnw.Bd.,822F.3d159,164(4thCir.2016).Intheircomplaint,Plaintiffsextensivel#quote9om
   and cite to the.Independens R eview of the 2017 Protest Events in Charlottesville,V irginia,

   conductedbyTimothyHeaphyofthe1aw firm thenknownasHunton& W illiamsLLP(Etl'leaphy
   Repolf'l--citingthedoçllmentoverqdozen timesintheirnineteen-pagecomplaint.Cf Goines,
   822 F.3d at164 CW lthough thècomplaintincluded a few quotes9om and referencesto tlze
   Incident Reporq Goines'clailhs do not turrl on,nor are they otherwise based on, st>tem ents

   cohtainedinthelncidentReport.'').Suchreferencesinclude,butarepotlimitedto,DefendantA1
   Thom as'sdirective,dilaetthem fight,itw illm akeiteasierto declatean unlaw fulassem bly.''Dkt.1

   at!51(citingHeaphy keportp.133).Plaintiffsfailedto attach thisreporttothecomplaint,but
   D efendantThom asattached certain portionsofthisreportt6 llism otion to dism iss.Dkt.43-1,Ex.

   1.A tthe henring on these m otions to dism iss,cotm selforeach ofthe parties affirm atively and

   expressly indicated theirconsentto theCourtconsidering the reportwhen evaluating the pending

   m otionsto dism iss.


                                                 4
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 5 of 25 Pageid#: 557



                                                                      *
                   o
           Considenng thecomplaintnotonly extensively relieson directquotationsand inform ation

   from thereport,butfurther,thatPlaintiffs'claimsclearly and directlyt'
                                                                       urn onsuchquotationsand

   informationcited9om theHeaphyReport,theCourtfmdsthat#laintiffshaveincorporateditinto
   theircomplaint..
                  n eCourthasdeterm inedthatitisintegralto thecomplaint,seeGoines,822F.3d.

   at166,and the partieshave notdisputed theReport''
                                                   s authenticity.W hatis m ore,allpartieshaye

   consented to the Courtconsidering it.Consequently,although the Courtfm dsthatthe allegations

   within the com plaint itself are sufficientto jupportits ruling,the Cotu'
                                     .
                                                                           t also w ill consider the

   H eaphy Reportin itsreview ofthem otionsto dism iss.

                                H.       ALLEGED FACTUAL BACKGROUND

           On August 12,2017,Plaintiff Jason Kessler planned to hold,pupuant to a perm it,the

   GûunitetheRight''($(U'fR'')pllyinCharlottesville,Virgirlia.Dkt.1at!72.Kesslerallegesthathe
   planned to <&speak,hearothersspeak,and engage in expressive politicaléctivity''iq opposition to

   the Charlottesville City Council's proposalto rem ove a Confederate statue from the formerly

   nnmed LeePark in Charlottesville.1d.at! 9.PlaintiffDavid M atthew Parrottallegesthathe
   attende
         'd the UTR rally in order to engage in t'expressive politicalactivity''in supportofK essler

   aswe11asobserkethespenkingpresentationsp'
                                           laimedfortieevent.Id.at!(10.Plaintiffsallege
   thattheirGW lt-Right''message,id.at! 11,wllich wasto be showcased atthe UTR rally,is
   considered by m any EEto be offensive due to its liberaluse of racially and religiously offensive

   language,''id.at! 12.
           Plaintiffsallegethat,nm ong theyariousp oupsofcounter-protesters,Antifa,a group E<who
   disll
       ;ke A lt-       '
                   Right politicalmessagingy''id.at! 13,attendedtheUTR rally in orderto ttstop or
   attemptto stop''Plaintiffsfrom expresïing theirAlt-llightmessage atthe event.Id.at!(16.
   Plaintiffsprovide a vmiety ofallegations aboutAntifa's Gçviolentrhetodc''againstAlt-ltight and .



                                                   5
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 6 of 25 Pageid#: 558




   politically conbervative speakers at rallies and events across the country prior.to the A ugust 12

   UTR rallyinCharlottesville.1d.at!!23-27.Plaintiffsfurthercontendth:tDefendantsintlliscase
   wereawareofAntifa'stiviolenthistoryandtacticsy''id.at!!27,30,aswellastheirintentionsfor
   theUTR rallyplnnnedinCharlottesville.Id.at!31.Specifically,PlaintiffsallegethatDettndants
   wereawarethatAntifa-associatedgroupsintendedtoimposea<Ehectler'sveto''onK'essler'sevent.
   1d.

          ln orderto establish A ntifa'sviolentintentions forthe UTR rally,Plaintiffs allege thgt,in

   the tim e leading up to the event:a video w as posted to YouTube EtofA ntifa m em bers firing live

   ammunition attargetspaintçd Fith Alt-Rightsymbols,''id.at! 34;an Antifa group nnmed
   ttRedneck Revolt''posted a 1<Callto Arm s''önline,calling on A ntifa groupsto EGdustoffthe guns

   of 1921''allegedly in reference to <tan incident in 1921 w here arm ed Com m unists m urdered

   militaryand law enforcementpersonnel,''id.at!35;anAntifagroupnamedTisouth SideARA''
   allegedlyencouragedtheirmemberstopunchRichardSpencer(anAlt-ltightspeakerscheduledto
   PresentattheUTR rallyinCharlottesville),X at!36;:ndanAntifagroupnamedEdphillyARA''
   called for the UTR rally in Charlottesville to be Gtshutdow n and theirpoliticalopponents to be

   tcompletely neutralized on thestreets,'''advisingitssupportersthatSsoffensiveviolence (wasq
   completely legalbecause the bestdefense isa good offense,''id.at! 37 (internalquotatibns
   omitted).
          In theircom plaint,PlaintiffsallegethatA ntifam em berstm dertook actsofviolence against
   A lt-llightprotestorson August'
                                 12, 2017 i
                                          ncludingattackswithbasebaltbats,macespray,canes,.
   sticks,bricks,bottles,and ametalpipe.1d.at!!53-57.ButPlaintiffsthemselvesallegethatthe
   violence w asnot solely attributable to Antifa:their com plaintstates thattipeople were hurtand

   beatenon both sides.''1d.at! 58.Moreover,accordingtotheHeaphyReporqwhichtheparties


                                                   6
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 7 of 25 Pageid#: 559




   agreed the com plaintipcop orated by reference,ttunite the Rightdem onstrators pushed forward

   with theirshields and llitthe cotm ter-protestors with flagpoles.Open solzrce video footage show s

   demonstrators viplently jabbing the poles at counter-protestors' faces. Evenmal
                                                                                 .ly, the
                                                                                                        '
                                                                                                            .

   demonstratorspushed the counter-protestorsaway with bruteforceand acloud ofpepperspray.''

   Dkt 43-1,Ex.1at7(HeaphyReportat130).TheHeaphyReportindicatesthat,notléngbefore
   the unlaw fulassem bly w as declared,Esdem onstratorsand counter-protestorsw ere fighting inside

   thepark,andthey engqgedin moreviolentconfrontations- throwingdebris,attackingeach other

   withsticks,andrecldesslysprayingpepperspray....''1d.at10(HeaphyReportat134).3
          Plaintiffs allege .
                            thatD efendantsw ere briefed priorto August 12,2017,by regionallaw

   enforcem enton those A ntifa groupsthatw ere expected in Charlottesville during the UTR rally.
                                                                                .

                                                                                             '
              ,

   1d.at!41.They also allegedly received intelligencethattheAntifagroupsexpected to bein
   attendance had plans EGto engage in violence by tllrowing soda cans filled with concrete.''Id.at

   !42.
                                                    .                   N

          DefendantThom aswastheChiefofthePoliceforChadottejville,VA,duling al1relevant

   times.1d.at!5.PlainjiffsallegethatThomasstatedhewouldnotprotect.
                                                                  rallyparticipantsfrom
   Antifa groups atthe U TR rally bn A ugust 12 afterthe police's experience separatipg A lt-W ght

   speakersandAntifamembersengagedinviolenceduringasmallerrallyheldin Charlottesvilleon

   July8,2017.1d.at!29.Afterthatevent,PlaintiffsallegethatThomastoldllissubordinateoffcers,
   til'm notgoingtoget(Alt-Rightlinandout''oftheUTR rallyonAugust12.1d.at!47(alteration
   111,original).Plaintiffsfurtherallegethat,priortoAugust12,2017,Thomascommllnicatedwith
   DefendantM auriceJones(theCityM anagerforChadottesvilleatallrelevanttimesallegedinthe


          3In fact,thisl
                       'nformation appe
                                      'arsjustonepageafterthatwllichP'
                                                                     laintiftk
                                                                             sciteforChief
   Thom as's directive to Eilet them fight,itw illm ake it easier to declare an unlawfulassem bly.''
   Dlct.1at!52(citingHeaphyReportat133).
                                                   7
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 8 of 25 Pageid#: 560




         complaint),id.at!61,aboutAntifa'splanned disruptiveviolence,andthatJonejdEknew ofand
         approved of (Thomas'slordersthathispolicenotpreventAntifa from violently imposing a
         heckler'sveto on theAlt-Righton Augustl2,2017.''Id.Assupportforthisallegation,Plaintiffs
 '
         claim thatJonesw aspresentatthecity governm ent'stçcom m and center''with Thom asand seyeral

         others on August12 and heard Thom as give the stand-down orderto police to dtletthem fightit

         w illbe easierto declare an lm law fulassembly.'?1é at!(62.Jonesdidnotrebukehim in anyway
                                            ,




         forgikingtheorder.Id,at!63.
                DefendantBeckyCrnnnis-ctu'
                                         l,aLieutenantVirginiaStatePolice((tVSP'')Trooperwho
         supervised allVSP troopersmonitoring theUTR rally,id.at!.43,isalleged tohavesimilarly
                                                               ..
                                                                        '



         allowed Antifa m em bers to im pose a heckler's veto on Plaintiffs and their associated A lt-W ght

         protestors.1d.at!64.Plaintiffsclaim thatsheEtàdvisedfelloF 1aw enforcementthatshewasgoing
         toff-plan'andrefusedtosend (VSP)Carrestteams'intothestreety''andshecommunicated this
         ordertothoseVSP trooperstmderhercommand.1d.at!!64-65(citingHeaphy'
                                                                          Reportat121).
         'The Charlottesville police w ere also àdvised by other V SP.troopersthat state police w ould not

         engage the crywd ttif safety w as com prom ised''and other VSP troopers advised citik/ns and
     '
         Charlottesville policethatGtthey w ere dunderorders'notto intervene or Enotto bm ak up fights.'''

         1d.at! 66 (citingHeaphy Reportat122).Plaintiffsfurth.
                                                             erqllegethat,afterVSP kooperswere
         asked why they were nottaking action to restore order,one replied,EEourpolicy today isthatWe

         carmotgetinvôlvedineveryjkirmish,andweareheretoprotectthepublic'ssafety.''JJ.at!70
                   .
                                    -        *




         (citingHeaphyReportat132).
                Onthedayoftheevent,kessler,astheUTR rallyorjanizerandpprmit-holder,attempted
         to enterthe form erly nam ed Lee Park.Plaintiffs allege thatlaw ee orcem entinstructed him that

         access to the park w as lim ited to the M arketStreetenkance,which w as crowded with Alt-W ght
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 9 of 25 Pageid#: 561




      protestors and A ntifa cou ter-protestorswho w ere engaging 1 skirmishes.Id.at!!72-73.After
                                                                   .




      m aldng lliswaythroug,
                           h thecrowd andinto theparksKesslerventured tothedesignatedspeaker's

      area,whichwasblockadedbyVSP troopers.1d.at!(75.Kesslerâttemptedtogain accesstothe
      speaker'sarea,butV SP troqpers allegedly inform ed him thathe would notbe perm itted to enter

      the area to prepare forhisrally untilCharlottesvillepolice àllowed laim to do so.1i'Plaintiffs

      aliege,however,thatnoChariottesvillepolicewereavailablenearbytoadviseastowhenthis
      rnight be.1d. Shortly after tllis point, 1aw enforcem ent declared the event to be an Ilnlawful

      assemblyunderVirginialaw.1d.at!(76.Consequeptly,al1persons- includingPlaintiffs,theAlt-
      Rig
        'htprotestors,and the Antifà cou ter-protestors- were.ordered to leave thepark.1d.

             On the day of the event,'before arl lm law ful assem bly had been declared by 1aw
                                                                                    '
                                                                              v
      entbrcem ent,PlaintiffD avid M atthew Parrottallegedly spoke with police aboutA ntifa m em bers'

      violentbehaviorand atonepoint,wasstuw tmded by Antifamembers.1d.at! 77.Despitehis
      requests,Plaintiffs allege thatCharlottesvillepolice w ere tmcooperative in restraining the Antifa

      m em bers.Id.A fteratllm laFfulassem bly had been declared,Plaintiffs allege thatPan'
                                                                                          ottdid not
  '
      leave the park,but instead Rw alked up to the Confederate statue on the l1illto achieve a better

      vantage point for planning his group's exit.''1d. W hile attem ptipg to do so,he was arrested,

      detained,andthentransportedtojail.Id.
             On August 12,2019,Plaintiffs Jason Kessler and David Parrot filed this action,Dkt.1,

      alleging claimspursuantto 42 U.S.C.j 1983.Between October24 and October25,allfive
      Defendants filed m otions to dism iss.the claim s againstthem .Dltts.36,38,40,42,44.The m étter

      isnow fully bdefed and ripe forreview .




                                                      9
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 10 of 25 Pageid#: 562




                                           111.   A NALYSIS

           The state undertakes a heckler'sveto when itsuppresses speech based on thethreat,or

    possibility,ofahostileorviolentresponse9om theaudience.RockforLfe-UMBC v.Hrabowsld,
    411F.App'x 541,554(4thCir.2010);ChristianKnightsofKuff7?zxKlanInvisibleEmpire,Inc.
    v.Stuarts934F.2d318(Tab1e),1991W L 93048,at*2(4thCir.1991)(percurinm)(citingBerger
    v.Battaglia,779F.2d992(4thCir.1985).Plaintiffsèlaim Defendantseffectuatedaheckler'sveto
    and so violated Plaintiffs'FirstAm endm entrightsby theirinaction,asw ellasby theiractions.

           Plaintiffs argue that by D efendants' inaction,they breached a legal duty to protecttlze

    Platntiffs9om theAntifacounter-protestors'heckler'svetooftheUTR fally.Dkt.47at1.They
    claim thatDefendantshad an (saffirm ative duty to takeaction to protectthe Plaintiffs'free speech

    rightsand wererequired to nmw wly tailorany abridm entofthose rightsto theleastrestrictive
    means.''Id.at4.Defendants counterthatthestateisunderno obligation to protectPlaintiffs'First

    Am endm entrights 9om tlze acts ofpdvate parties,and thus Defendants w ere w ellw ithin their

    rights to com m and officersto regain 9om quelling the crowd in the lead-up to the declaration of

    anunlawfulassembly.
           Plaintiffs also argue thatby tnking action to declare an unlawfulassem bly,D efendants

    effectuated a heckler's veto in violation ofthe FirstAm endm ent,because their decision to m ake

    such a declaration wasbased on the allegedly expected and foreseeable hostile reaction to the
                                                                               .




    contentofPlaintiffs'message.Dkt..1 at! 17.On theotherhand,Defendantsarguethatthe
    dispersalofboth ilt-ltightprotestorsand Antifa counter-protestorsalikewasa content-and
    viewpoint-neukalrestriction on speech intended to protectpttblic safety.

           First,the Courtconcludesthat Charlottesville has no liability to Plaintiffs tm derM onell.

    See infra Subsection ITI.A.Charlottesville's stand-down order to police (Chief Thomas's


                                                   10
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 11 of 25 Pageid#: 563




   commandtoG:1etthem fightitwillbeeasiertodeclareanunlawfulassembly,''j#.at!(62)didnot
   violate Plaintiffs'FirstAm endm entrights,becauseitdid notbreach any affirmativeconstitutional

   duty to Plaintiffs,and furthermore,thededsion to declare an unlawfulassembly in accordance

   with the stand-dowll order was a content- and viewpoint-neutralapplication of the Virginia

   llnlawfulassemblystamte.Second,theCourtconsidersandrejectsPlaintiffs'contentionthatthe
   individualdefendantsaresimilarly liablefortheclaimsagainstthem.SeeinfraSubsectionIII.B.
   At bottom ,the CourtconcludesthatPlaintiffs'claims failto state a cause ofaction,however
               .




   f'
    rnm ed.

      A . Plaintiffs'Claim Againstthe City ofCharlottesville

          A m lm icipality carm otbeheld liable solely because one ofitsem ployeeshasviolated the

   constimtionalrightsofanother.M onellv.Dep'tofsoc.s'
                                                     crva,436U.S.658,691(1978)9id.at
   663n.7.Butlocalgovemm entscan be sued tmderSection 1983where Ptheactlon thatisalleged
   to be unconstitutional implem ents or executes a policy statem ent, ordinance, regulation, or

   decision offkially adopted and prom ulgated by thatbody'sofficers.''1d.at690.A sthe Suprem'e

   Courtsum m arized:

          (Aqlocalgovemmentmaynotbesuedunderj 1983foraninjuryinflictedsolely
          by itsem ployeesoragents.Instead,itiswhen execution ofa governm eht'spolicy
          orcustom,whetherm adeby itslawm akersorby those'Whose edictsoractsmay
          fairlybesaidtorepresentofficialpolicy,inflictstheinju!y thatthegovernmentas
          anentityisresponsibleunderj1983.
   1d.at694 (emphasisadded).Unlike claims againstom cials,which are subjectto aqualified
   im m unity defense,claim s againstm unicipalities ç'are m easured against current law y''and their

   obligationsneed nothave been 'çclearly established''atthetim e ofthe alleged violationj.O wens

   v.Baltimore(7@ State'
                       sAttorney'
                                sO' cc,767F.3d379,402(4thCir.2014).
          The Cottrtholdsthatthe alleged stand-dow n orderto police and corresponding declaration
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 12 of 25 Pageid#: 564




    ofan'lnlawfulassemblydidnotviolatePla'intifrs'constimtionalrights.Thecityofcharlottesville,

    therefore,isnotliableundc M onell,and theCourtwillgrantthem otionsto dism issasto Cotmt1V.

               1. Stand-down ordertonolicedidnotviolateanvas rmativeconstitutionalrjz/lf

           DefendantscontendthatthisCourt'spriordecisionin theUTR caseTurnerv.Thomas,313

    F.Supp.34704(W.D.Va.2018),af 'd930F.3d640(4thCin2019),a11butresolvesthiscésetoo.
                                      l

    ln Turner,313 F.Supp.3d at714,tllis Courtheld thattheFourteenth Am endm entdid notim pose

    alegalduty On 1aw enforcem enttoprotectlife,liberty,orproperty ofthecounter-protestorplaintiff

    in that case, based on the Supreme Court's decision in Deshaney v. T nnebago Ctwn/.p

    DepartmentofsocialServices.,489U.S.189(1989),anditsprogçny intheFourthCircuit,see,
    e.g.,Doev.Rosa,795 F.3d429 (4th Cir.2015)(holding thatthepresidentofapublicmilitary
    college had no afflrm ative duty tm der the Due Process Clagse to protect cllildren frorh being

    molestedatasummercnmpheldatthecollege);Pinderv.Johnson,54F.3d 1169(4thCir.1995)
    (holdingthatapoliceofticer'sfailuretouphùldapromisetoincamerateamanposingadangerto.
    awom an and hercllildren did notconstitm e affirm ativem isconductby a state actortm derthe state-

    createddmlgerdoctline).Indeed,in Turner,theFourthCircuithasalreadyaffrmedthedismissal
    of a lawsuitbrought by cotmter-protestors at the UTR rally against the police chief and
    supelintendent, concluding there was no clearly established right that ttit was'not clearly

    established atthetim e ofthe rally thatfailing to intervene in violence nm ong theprotesterswould

    tiolate any particularprotester'sdue process rights-''930 F.3d at640.

           According to Defendants,ifthey had no aftirm ative constitutionalobligation to protect

    Plaintiffs'life,liberty,orprpperty asthese caseshold neither could D efendantshave had any

    afflrm ative constitutiopplobligation to protectPlaintiffs'FirstAm endm entrights.Plaintiffsargue,

    unconvincingly,thatthe rule from D eshaney isinapposite,because the Courtis façed w ith a case


                                                   12
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 13 of 25 Pageid#: 565




    arising underthe FirstAm endm e'nt, nottheFourteenth.

           In Deshaney,the Supreme Courtheld thatttnothing in the language ofthe Due Process.
    Clause itselfr.
                  equiresthe State to protectthe life,liberty,and property ofit! citizenj against

    invasion by private actors.'' 489 U .S. at 195. The Due Process Clause of the Fourteenth

    Am endm entreads,GGNO State shall...deprive any person oflife,liberty,orproperty,withoutdue

    process oflaw .''U .S.Const.am end.XIV .A sthe Suprem e Courtnoted,the Am endm entisw ritten

    in thenegative:itpreventsthestate from Ctdeprivgingqindividualsoflife,liberty,orproperty
    withouttdueprocessoflam 'butitslanguagecannotfairlybeextended to impose an affirmative

    obligationonihestatetoensmethatthoseinterestsdonotcometoharm throughothermeans.',
    D eshaney,489 U .S.at 195.In short,Itits purpose w as to protectthe people from the State,notto

    ensure thatthe State profected them from each othen''Id.at196.

           The text of the First Am endm ent reflects a sim ilar strucm re:Cpnv ess shall lhalce no

    1aw ....abridgingthefreedom ofspèechorofthepress;orofthe.
                                                            rightofthepeoplepeaceably to

    assem ble ....''U .S.Const.am end.I.4Asw ith theFourteenth Am endm ent,theFirstA m endm ent
                                                       '

    merelyguaranteesthatthestatewillnotsuppressone'sspeecL.Itdoesnotguaranteethatthestate
    willprotectindivldualswhenprivatepartiesseek tosuppressit.SeeM ussov.Hourigan,836F.2d        .




    736,743 (2d Ciy.1988)(GW edo notbelieve,however,thatthedefendant'salleged failureto
    prevent(another)from violating (theplaintic s)tsrstamendmentlightstransvessedanycleady
    establishèd legalnorm.As a generalm le,a governm entofficialisnotliable forfailing to prevent

    another from violating a person's constim tionalrights, unless the official is charged w ith aq

    affrmativedutytoact.'');Doylev.Fowaofscakborough,No.2:15/cv-0022712016W L 4764902


           4The lightsem bodied in the FirstAm endm ent,ofcotlrse,have been incorporated against
    thestatesthroughthpFourteenthAmendment,andthusrestrictnotjustfederalaction,butthatof
    thestatesaswell.Gitlow v.New York,268U.S.652(1925).
                                                  13
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 14 of 25 Pageid#: 566




    (D.M aineSept.13,2016);Morlockv.WestCent.Educ.Dist,46F.Supp.2d892,922(D.Minn.
    1999)(findingtheFirstAmendmentdoesnotimposeuponthegovernmentanaffrmativedutyto .
    adoptandactupon everyspeaker'sposition,citingDeshaney).And,astheFoulihCircuitheldin
    D oe     Rosa, ç&there sim ply is no constim tional right to be protected by 'the state

    against...criminalsormadmen.''795F.3d at440(quotingFox v.Custis,712F.3d 84,88(4th
    Cir.1983))(intemalquotationmarksomitted).
           TheCourtfindsapplicabletothiscasetheSupremeCourt'sreasoninginDesianeyandits
    progeny in thisCircuit,w hich hold there isno constitutionaldue processrightto stateprotection

    oflife,libèrtyorproperty9om theactionsofprivateactors.XsboththeFirstAmendmentandthe
    Fourteenth Am endm entem body pegative- asopposed to positive- lights,itstandsto reason that

    acom parab1e claim to affrmative state protection forone'sspeech m ustfailasw ell.

           The precedentPlaintiffs cite do notsupporttheirclaH s.Plaintiffs'counselcontended at

    oralargumentthatBergerv.Battaglia,779 F.2d 992 (4th Cir.1985),wastheirstrongestcase
    bindingonthisCourt(though theydevotedscarcelytwo linestoitin theirbdeg.Theyclaim it
    dem onslatesthatSsstate actorshave a duty to çstringently safeguard'protected speech.''Dkt. 47

    at3(citingBerger,779F.2d at1001).TheCourtfmdsthatregardlessofthetruebreabthofthat
    claim ,itin no w ay extends to im posing an affsrm ativé obligation to protecta speaker 9om being

    heckled by privatepersons.

           In Berger, the defendant police depnrtm ent had conditioned the plaintiff s ability to

    m aintain hispolicing pow erson hisap eem entto stop performîng in blackface duling hijoff-duty

    tim e in clubs and taverns,which he did regularly,afterthepolice departm entreceived com plaints

    9om the black'com m unity about the plaintiff s perfoe ances. A fter refusing to cease llis

    perform ances and on the basis of these com plaints,the depnrtm entstripped the plaintiffof llis



                                                   14
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 15 of 25 Pageid#: 567




    policing powersandplaced him in an adm inistraiiverole.TheFourth Circuitheld thatthe polide
                                                                                   .




    departmenthad effectuated aheckler'svetobecauseithad based itsdecision to strip theplaintiff

    ofllispolicingpoweron the hostilereaction ofthecommunity to laisperform ances.f#.at1002.

    ButBergerin no w ay suggeststhatthestatehad an obligation topreventhecklers9om drowning
                                        .



    outthe plaintiffs FirstAm endm entactivities in the flrstplace.Rather,itm erely stands for the

    proposition thatthe state cannotrestrictan individual'sability to engage in expresqive conduct

    because of@.potentially threatening responseto thatconductfrom thecom m unity.1d.;seeScruggs

    v.Keen,900F.Supp.821,830(W.D.Va.1995).Moreover,thecourtwascarefultonotethatthe
    performanceshad,bythedefçndants'ownadmission,notresultedin aG:signltscantimpairment''
    in the departm ent'scom m unity relations or disrupted the Rinternalhanuony oroperatibns''ofthe

    departm ent.f#.at996.Thus,Berger is readily distinguishable,considering the allegationsilltllis

    casereflecting the open and acm alviolencethattook placein CharlottesvilleonAugust12,2017-

    thebackdropagainstwhkchDefendants'challengedconducttookplace.
           Both parties cite extensively to the Sixth Circuit's opinion in Bible Believers v. Wayne

    Cèlfn@,805 F.3d 228 (6th Cir.2015) (en banc).Defendotstake goin BibleBelievers the
    proposition that law enforcem ent need not ççgo down w ith jhe speaker'' and m ay çtattem pt to

    dispersetheentirecrowdif(suchactionlbecomesnecessary.''Dkt..
                                                               48at5(citingBibleBelievers,
    805F.3dat253).PlaintiffscitetlziscaseforthepropositionthatGGstateofficialsarenotentitledto
    rely on com m unity hostility as an excuse notto protect,by inaction or afflrm ative conduct,the

    exerciseoffundamentalrights.''Dkt.47at3(quotingBibleBelieverh 805F.3dat236-37).But
    Plaintiffsm isstatethe ca'
                             se.U nderthe guise ofciting to the Sixth Circuit'sreasoning in thatcgse,

    Plaintiffshaveinstead citedto aparentheticalcitation,sum m alizing adifferentcaseentlely,fotm d

    withinaletterfrom theplaintiffstothedefendantsknBibleSc/fcver-
                                                                 ç- theSixthCircuithadmerely


                                                   15
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 16 of 25 Pageid#: 568




    kw luded the textofthatletteraspat'tofthefactualbackv ound in its opinion.

           IllBible Believers,an evangelical Christian group and its members sued a cotmty,its
                                                              .




    sheriffs,anddeputiesallegingthattheyhadtaken actionto effectuateaheckler'svetoagainstthem

    atthe 2012 A rab InternationalFestivalin D earbom ,M ichigan.Thev oup displayed m essagesthat

    were offensive to the predom inantly M uslim crowd and carried a severed pig'shead on a spike,

    id.at 238,butotherwise prom oted their offensike m essages in a peacefulm nnner and did not
                                                                  .




    engageinanyviolencewithmembersofthecrowd.1d.at239.Thecrowd,however,becnm ehostile

    and beganjeering,throwing bottlesand otherflying debds,and shouting prpfanities.Id.TVs
    behaviortem porarily subsided after a police officer arrived on the scene and asked som e ofthe

    crowdparticipantstomoveoutoftheway.Theofficersuggestedtotheevangelicalgroupthatthey
    alF ays tthave the option to leave''and declined the evangelicalgroup's request that the oftk er

    rem ain in thegeneralvicinity.1d.at239-40.A fterthe crowd resum ed itsbottle-tbrow ing,agroup

    of officers returned and inform ed the evangelicalgroup thatthey would be escorted out ofthe

    fesjival.Id.at240.

           A s groundsfor the evangelicalgroup's rem oval,the ofticers explained thattheir conduct

    wasttespecially ...causing thisdisturbance and itisa directthreatto the safety ofeveryone here''

    and thatttpartofthe reason they throw fhis stuff,..isthatyou tellthem sttlffthatenragesthem .''

   Id.The officerslaterinformed the group thatifthey did notleave the festival,they w ould'
                                                                                          be cited

    for disorderly conduct.Id.The Sixth Circuithighlighted.thatEEvirtually absentfrom the video .
                                                                                                in

    therecordisanyindicatiohthatthepoliceatteinptedtoquelltheviolencebeingdlrectedtoward
    the BibleBelieversby the law lesscrow d,''id.at241,and w as carefulto notethalGsthroughoutthe

    harassm entand violence directed atthem ,theBible Believersrem ained calm and peaceful,''id.at

    253.



                                                  16
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 17 of 25 Pageid#: 569




           The Sixth Circuitheld thatGwhen a peacefulspeaker,w hose m essage is constitutionally

    protected,isconfronted by ahostilecrowd,thestatemay notsilencethe speakerasan expedient
    altem ativeto containing orsnuffing outthe law lessbehavioroftherioting individua'ls.''fJ.at252.

    Butthe Sixth Circuitdid notarticulate an absolute rule in thatregard.Rather,the couftfurther

    recogaized thatconsideration mustbe afforded for the safety of law enforcement;Et(T)he
    Constitution doesnotrequirethattheoffcergo down with thespeaker.If,itlprotecting the speaker

    orattemptingto quash thelawlessbehavior,theofficermuqtreleatdueto risk ofinjtuy then
    retreâtwouldbewarranted.''1d.at253(internalquotation marksornitted).Ultimately,theSixth
    Circuitannounced its rule that<swhen thepolice seek to enforce law and order,they m ustdo so in

    aw ay thatdoesnotllnnecessnrily infringe upon the constim tionalrightsoflaw -abiding citizqns.''

    1d.(citingGregory v.Cityofchicago,394U.S.111,120(1969)(Black,J.,concllningl)
           There is a large gap between the circum stances the Sixth Circtlitfaced in Bible Believers

    andthatwhichthisCourthasbeforeit.Indeed,astheSixthCircuitremarked,EçgtjheConstitution
    doesnotrequirethattheofticergo down withthespeaker.''BibleBelievers,805F.3d at253.But

    that is exactly w hat Plaintiffs' position dem ands of law enforcem ent here. Plaintiffs' own

    allegations retlect a levelofviolence dllring the UTR rally thatwas leagues beyond the bottle-

    throwing in Bible Believers.Even Plaintiffs'complaint acknowledges that:ta lotofpeople w ere

    hurtand beaten on both sides,''a farcry 9om thepeacefulv-even ifhighly offensive- protestsof

    the Bible Believers.Dkt. 1 at ! 58.According to the Heaphy Reporq dlunite the Right
                                      .
                                                                          '



    dem onskators pushed foxw ard with their shields and llit the cotm ter-protestors w ith flagpoles.

    Opensotlrcevideofootageshowsdemonstratorsviolentlyjabbingthepolesatcotmter-protestors'
    faces.Eventually,the dem onstrators pushed the counter-protestors aw ay with brute force and a

    cloudofpepperspray.''Dkt.43-1,Ex.1at7(HeaphyReportat130).TheHeaphyReportindicates


                                                   17
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 18 of 25 Pageid#: 570




      that,notlong beforethe unlawfulassem bly wasdeclared,ttdemonstratorsand counter-protestors

      w erefighting insidethepm'
                               k,and they engaged in m ore violentcongontations- tk owing debris,

      attacking each otherwith sticks,andreclclessly sprayingpepperspray....''Id.at10 (Heaphy
      Reportat134).
             Plaintiffs'allegations even state thatEtofficers w ere notto be sentout am ong the crowd

      wheretheymightgethurq''id.at!50,.andthatVSPtroopersadvisedèharlottesvillepolicethat
      tttheywouldnotsendVSPtrooperstoengagethecrowdtifsafetywas'compromised,'''j#.at!66,
                                                 '
               .

      which speaks directly to the Sixth Circuit's caveatthatttthe officer need not go doWn with the

      speaker.''BibleBeliekers,805F.3d at253.Indeed,Imlikein BibleBelieversind otherheckler's

      vetocases,see,e.g.,KuKluxKlanInvisibleEmpire,Inc.,1991W L 93048,at*3(fmdingimminent
      tlareatofviolencesufficienttoremoveKuKluxKlan 9om parade);Berger,779F.2d992,there
  .
      wasnotjustatllreatofviolenceorsomeotherhostilereaction,theviolenceallegedwasactualand
      extreme.See Dkt 1at! 58.Plaintiffsdo notallegethatsuch violencewastheresultofàny
      affrm ative act on behalf of Defendants;rather,according to their own allegations,it was the
                                        .                      .

      productoftensionbetween theJrotestorsand thecounter-protestors.s
             W llileD efendantsdid,ofcotlrse,have aconstitutionalobligation to refrain from restricting

      Plaintiffs'speech on accountofthethreat,orpossibility,ofpubliciostility to theirAlt-ltight
      message,the1aw isclearthatDefendantshadnoconstitutionalobligatidntopreventtàatpublic
      hostility.Considering the Suprem e Court's decision in D eshaney and related precedentholding

      thereisno constimtionaldueprocessrijhtto stateprotection oflife,libertyorpropertyfrom the
      actions ofprivate actors,itwould stand to reason thata com parable claim to state protection of

      one'sspeech m ustfailasW ell.Atthevery least,officershave no obligation Sito go dow n w ith the


             5Plaintiffsm erely allege thatD efendantsonly knew and desired thatsuch violencew ould
      occui.Dkt.1at!! 1* 17.'Ihisfallsshortofafflrmativelyactingtocausesuchviolence.
                                                     18
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 19 of 25 Pageid#: 571




    speaker''before taldng steps to shutdown apublic fonlm entirely,as Plaintiffs'position would
                                                                  .




    dem apd they do.Thus,Plaintiffs'allegationsthatthe City ofCharlottesville directed officersto
                                                              '
       .   '                                     '   .                            .            .      '


   .refruirlfrom intervening to stop theviolencethatprevented Plaintiffs9om engaging in expressive

    activity do notstate aplausible claim prem ised on infringem entoftheirFirstA m endm entrights.

                      Declaration ofunlawfttlassemblvaseffectuation ofheckler'sveto
               Plaintiffs further argue that the decision to declare an Ilnlawfulassem bly w as based on

    Antifa's allegedly predictable hostile reaction to Plaintiffs'StM t-ltight''view s a content-based
                                                                                      '
                                                                      .



    application ofthe statute,Va.Code j18.2-406.Content-orviewpoint-based'resictions pn
    expressive activity receive stiict scm tiny, m eaning that'the Govem m ent's regulation m ust be

   naaow ly tailored to achieve a compelling governm entalinterest.Brown v.Entm '
                                                                                tM erchs.Ass'n,

    564 U.S.786,799 (2011).But restrictions thatare content- or viewpoint-neutral,yet still
    incidentallyresuctspeeck receiveintermediatescrutiny.TurnerBroadcastingSys.,Inc.v.
                                                                                     ,Fed.
    Commc'ns.Cmm 'n,512 U.S.622,642 (1994).Underintermediate scrutiny,the Courtmust
    exam ine whether the restriction furthers an importantorsubstantialgovernm entalinterestthatis

    unrelated to the suppression of9ee expression and no m ore extensive than necessary in orderto

    servethatgovernmentalinterest.M emberst?
                                           /IRf.pCouncilv.TapayersforVincent,466U.S.789,
    804-05(1984)(citingUnitedStatesv.O'
                                      Brien,391U.S.367(1968:.
               'Fhus,the Courtwillflrstdeterm ine w hetherD efendants'decision to declare an unlaw ful
                                                                                  '
                                                                          .


    assem bly am ounted to effecm ating a heckler's veto- thatis,whetheritw as declared because of

    the threat,pr'
                 possibility,of a'
                                 hostile reaction 9om tùe public- and then itwillapply the
    appropriatelevelofscmtiny.Astheallegationsinthecomjlaintreflectthatthédecisiontodeclare
    an unlaw fulassem bly wasm ade w ithoutreference to the contentofPlaintiffs'A lt-Rightm essage

    orthe m ere threatorpossibility ofapublic hostile reaction to thatm essage,the Courtw illreview


                                                         19
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 20 of 25 Pageid#: 572




    tlzis application ofthe llnlawfulassem bly statute underinterm ediate scrutiny.6

           W hilePlaintiffsm ake abare allegation thatDefendantsperrriitted this violence in orderto

    declare an unlawfulassem bly because ofthe public hossility to the contentofPlaintiffs'speech,

    Dlct.1at!79,tlzisallegationisdevoidofanyfactualcontentandlsnkintoamerelegalconclusion.
    Sipmonsv.United Mortg.tf Loan Inv,LLC,634 F.3d 754,768 (4th Cir.2011).M oreover,
    Plaintiffs' ow n factualallegations conflict with that allegation and paint a different narrative:

    D efendants'concem w asthe actualand bpen violence created by contlictbe> een protestorsand

    counter-protestors,which risked com prom ising officer safety had they intervened before the

    declaration ofanllnlawfulassembly.C/ RockforL# -UMBC v.Hrabowski,411F.App'x à41,
    553 (finding aheckler'sveto waseffectuated where individualsworking ata statellniversil '
                                                                                       '
                                .
    deniedplaintiffaccesstounlversityfacilitiesbasedononlyapredictionorconcernthatp1ajntkjps
    plnnned eventwould lead to ahostilqorviolentreaction 9om acrowd).Aspreviously n'oted,
    Plaintiffs'allegationsgo so farasto indicatethattdofticersw erenotto be sentoutam ong the crowd

    wheretheymightgethurq''id.at!50,andthatVSPtwopersadvisedCharlottesvillepolicethat
                                '
                       .

    tstheywouldnotsendVSPtrooperstoingagethecrowd(ifsafetywascompromised,'''id.at!66.
           Plaintiffs'ow n allegations dem onstrate thatthe decision to com m and oftk ersto refrain

    9om brenking up fights before the declaration ofan llnlaw ful assem bly w asnotforcontent- or

    viewpoint-basedreasons.Ratheritwasameansofensllringoftkeran(tpublicsafetyinacontext
    where theviolencebetween thetwo factionshad escalated to such a degreethatEEpeople were hurt

    andbeatenonboth sides.''Dk4.1at!58.Becausetherearenofactualallegationstosupporttheir
   position,the Courtis tm able to conclude that Plaintiffs have stated a plausible claim thatthe



           6Plaintiffsdonotclaim thatVirginia'sunlawfulassemblystamte,Va'
                                                                        .Code518.2-406,is
    facially violative oftheFirstAm endm ent,eitherbecause itpurportsto restrictprotected speech or
    isfacially content-orviewpoint-based.
                                                    20
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 21 of 25 Pageid#: 573




    declaration of an unlawful assem bly F as m ade for content- or viewpoint-based reasons. If

    anytlling,theonly inference thatcan bedraw n from Plaintiffs'allegationsisthatconcernsforboth

    officerand public safety canied tllrough into the decision tb declare an unlawfulasjem bly'when
                                    .




    theviolenceofthatdaybegan to reach afevçrpitch.
           Thus,even assum ing thatPlafntiffs'speech wasprotected by tlze FirstAm endm enty?ftfs

    difficulttofmdthatthellnlawfulassemblywasdeclaredforanytllingbutconient-andviewpoint-
    neutral reasons
                  '. lt is therefore deserving of only interm ediate scrutiny- not strict scrutiny as

    Plaintiffs'contend.U nder intermediate scrutiny,the Courtm ustexnm inew hetherthe restriction

    f'urthers an im portantor substantialgovernm entalinterestthatis unrelated to the suppression of

    âee expression and no m ore extensive th:11necessmy in orderto servethatgovernm entalinterest.

    TaxpayersforVincent,466U.S.at804-05(1984)(citingO '
                                                      Brien,391U.S.367).
           Plaintiffs contend'thatD efendants were tm der an obligation to m ore natw wly tailor the

    unlawfulassem bly declaration by pickingnon-violentparticipanté9om the poolofprotestorsand

    céunter-protestors to rem ain on the site.The Court disav ees.Consideling the allegations

    regarding the violentand tumultu6us circum stances ofthe UTR rally,the Courtconcludes that

    Defendants'decision to declare an llnlaw ful assembly- tem pormily shutting down the fonlm -



           1 It is axiom atic that the First Am endm ent does not protect violence.N A.A.C.P. v.
                           .

    ClaiborneHardwareCo.,458U.S.886916-17(1982).Advocacythatisdddirected atincitingor
    producing an im m inentand specific law less action islikely to incite orproduce such action''isnot
    protected.Brandenburgv.Ohio,395U.S.444,447(1969).W hereactsofviolencefollbw strong
    Ianguagethathasatendencytoinciteviolence,% substantialquestion(isjpresentedwhether(onel
    could be held liable forthe consequencesofthatunlaw fulconduct''Id.at928;seeSineàv.Kessler,
    324F.Supp.3d765,802=03(W .D.Va.2018).
           On these m otionsto dism iss,how ever,the Courtneed notfm d thatPlaintiffs'speech w as
   tm protected by the FirstAm endm entin orderforthe Courtto conclude thattheircom plaintfails
   to state a claim and m ustbe dism issed.Rather,the dispositive questions before the Courtare
   whetherD efendantshad aconstitutionalobligation to m akeeffortsto keep thepeacebeforehaving
   to declare an unlaw ful assem bly, and whether tlze declaration.of an urllaw ful assembly was
   m otivated by the threatofahostile reaction from thecrowd to Plaintiffs'Alt-m ghtm essage.
                                                   21
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 22 of 25 Pageid#: 574




    waslppropriately tailored to the substantialgpvernm entalinterestsoflimiting the spread ofthe .

    violenceandprotectingofficersafety.Edwardsv.Cityofcoeurd'
                                                            Alene,262F.3d 856,863(9th
    Cir.2001)(citingHillv.Colorado,530U.S.703,715(2U00)).
           Under interm ediate sclm iny and given the chaotic and violent period preceding the
    declaration oftheunlawfulassembly asdescriàed in thecomplaint,1aw entbrcement'
                                                                                 could not
    PossiblyhavehadanaffirmativeobligationundertheConstitutiontoreliablyideniifynon-violent
    individuals from the various ideological cnm ps present to rem ain at the site. Instead, the

    declaration ofgn lm lawfulassembly leftam ple altem ative charm els ofcom m lm ication open for

    speakersto re-congregate ata latçrtim e ora differentplace.Thus,the Courtfindsitw asno m pre

    extensivethannecessarytomeetthegovernment'sinterestsatstakehere.TapayèrsforVincent,
    k66 U.S.àt804-05 (quoting è'
                               Bhen,391*U.S.at 377) (applying intermediate scnztiny by
    exnminingwhethertheregulation servedasubàtantialgovemmentalinterestandwasappropriately

    tailored,leavingnmplealtemativechannelsofcommunicationopen'');Clarkv.CmtyforCreative
    Ntm-violence,468U.S.288,293(1984)(statingthàtcontent-andviewpoint-neutralresG ctions
                                               ,
                                                                                 *



    on speechmustbenarrowljtailored such tha'
                                            tthey ûtleave open antplealternativechannelsfor
    communication').
           In sum , Plaintiffs' allegations that Defendants failed to prevent pdvate 'parties 9om

    mum ally engaging in violence that1ed to the declaration ofan lm lawfulassem bly did notstate a
                                  .                         '
                              .       '    ,
                                                                 ,                       .


    claim forthxviolation ofaconstim tionallight.Further,the allegation:in the com plaintreflectthat

    the declaration ofan tm law fulassem bly w asdone forcontent-and viewpoint-neutralreasöns and

    survives intermediate scrutiny.'thus,the complaint doesnotstate a claim for liability under
    Section 1983,and Plaintiffs'M onellclaim uùder CountIV againstthe City ofCharlottesvillew ill

    bedism issed.A sCharlottesville's alleged policy did notviolate any constim tionalright,the Court


                                                   22
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 23 of 25 Pageid#: 575




    need not address whether the alleged policy was appropriately issued or ratified by a fmal

    policymakerandtherebyadoptedbytheCity.City ofst.Louisv.Praprotnik,485U.S.112,127
    (1988)(requiringpoliciestobeadoptedorratifiedbyaGtfinalpolicymaker''forliabilitytoattach
    underMonelo;Pembaurv.City ofcincinnati,475U.S.469,481(1986)(holdingthatmunicipal
    liability is possible tm der M onell for even a single decision by a fm al policym aker in som e

    circumstances,regardlessofwhethertheactionorderedistakenonceorrepeatedly).
       B. IndividualDefendants'Alleged ViolationsofSection 1983

          ..   A s discussed in the analysisin the foregoing section,the Courtconcludes thatPlaintiffs

    had no constitm ionalrightto state protection from privatç pm ies w ho take action! to suppress

    their speezh,nor did Plaintiffs suffer any d olation of a constitutionalrightwhen the unlawful
                                                                I   .


    assembly wasdeclared.Thus,Plaintiffs'heckler'sveto claim s underCounts1,1l,and 11I against

    DefendantsThomas,Crannisuctlrl,andJones,respectivel#,failtostateaclaim forrelieflmder
    Section 1983.Furtiermore,evèn ifsuch aconstimtionalrightdidexist,therecanbelittledoubt
    that itwould notbe clearly established,and therefore Shese D efendants sued in their individual
                                                                                    '
                                               .
    capacity would be entitled to qualified lm munity f'
                                                       rèm Counts 1,I1,and 111on these grotm ds as

    well.Pearsonv.Callahan,555U.S.223,232 (2009);seeRockforL# -UMBC,4.11F.App'xat
    555(fmdingqualiliedimmunityprotectedstate-universityemployeeswhoeffectuatedaheckler's
    vetounderanexpectaiionthatviolencewouldbreakoutatplaintiffsplnnnedevent).
               Plaintiffs'supervisory liability claim sagainstDefendantsThom asand Crannis-ctlrlunder

    Cotm tsV and W failforthesam ereason.To stateasupervisory liability claim tm derSection 1983,

    Plaintiffm ustsatisfy three elem ents:

               (1)thatthesupervisorhad actualorconstructiveknowlçdgethathissubordinate
               was engaged in conduct that posed t:a pervasive and unreasonable risk'' of
               constitutionalinjurytocitizensliketheplaintift (2)thatthesugervisor'sreàponse
               to thatknow ledge w ass'o inadequate asto show Rdeliberate indlfference to ortacit

                                                      23
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 24 of 25 Pageid#: 576




            authorization of the alleged offensive practices,'';and (3) thatthere was an
            Sçaftirm ative causal link'' betw een the supervisor's inaction and the particular
            constitutionalinjurysufferedbytheplaintiff
    Shaw v.Stroud,13F.3d791,799(4thCir.1994)(collectingcases);T lldnsv.M ontgomery,751
    F.3d214,226(4th Cir.2014).Astothesecondprong,<çaplaintiffGlolrdinarily...cnnnotsatisfy
    llisbm denofproofbypointingtoasingleincidentorisolatedincidents...forasupervisorcnnnot
                                                  '
                                  .
    be expected ...to guard agnlnstthe deliberate crim inal acts ofhis properly trained em ployees

    when hehasno basisupon w hich to anticipatethe m isconduct'''Randallv.Prince George'sC/y.,

    Md.,302F.3d 188,106 (4thCir.2002)(quoting Slakan v.Porter,737 F.2d 368,373 (4th Cir.'
    1984))(alterationsinpriginal).
            UnderShaw,Plaintiffsmustmake adouble showing:(1)whether'supervisory liability
    tmderSection1983wasclearlyestablishedatthetimeoftheincident;and(2)whetherthealleged '
    underlying constitutionalviolation was also clearly established.Turner,313 F.Suppr3d at715.

    liere,whilesupervisoryliabilityintheSection 1983contextisclearlyestablished,id.at801,the
    constitutional violation tmdergirding Plaintiffs' allegation of supervisory liability is not. A s

    deponskatedin Subsection ùI.A.I,therewasno constimtionalrightto stateprotection 9om a
    private party's heckler's veto,nor the consequences tha
                                                          'tflowed 9om the tmpreven'ted violence

    bev een the protestors and the counter-protestors- that is,the declaration of an llnlawful
    assembly.To the contraly as in Fourteenth Amendmentjprisprudence,there is simply no
    constitutionalrightto stateprotection ofone'sFirstAmendmenirightsfrom third parties,and a       .

                     '                     '                        .
        .

    stateoffcial'sfailuretoprovidesuchprotectionéEisnotactionableunderj 1983.?'SeeDoe,795
    F.3d at440.A ccordingly,given the Court'sconclusion there was no underlying right,itstandsto

    reason thatno such rightw as EEclearly established,''and thus the Courtwillgrantthe m otitm sto

    disrnissw ith respectto CotmtsV and VI. '


                                                      24
Case 3:19-cv-00044-NKM-JCH Document 52 Filed 02/21/20 Page 25 of 25 Pageid#: 577




                                           CoNcLUsIoN

           AsthisCourtholdsthatPlaintiffs did notsufferany violation ofan existing constitutional

    right,theirclaim stm'derSection 1983 m ustfail,and Defendants'm otionsto dism iss,Dlds.36,38,

    40,42,44,willbe granted.

          TheClerk oftheCourtisdirectedto send acopy ofthisM em orandum Opinion to a1lparties

    ofrecord.
                           $j<
                             .


          Entered this       day ofFebruary,2020.
                                                              '       '                    '
                                                          .       .                    =
                                                                          + +. '   .

                                                 NI
                                                  S.
                                                 SI)1l.
                                                   NI OltNUNi
                                                           K rMpQ
                                                              lED S'IaAr1a-
                                                                          usojsjxjcv yuoos     -.




                                                25
